UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6997



ROBERT MILLS,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA; BLEDSOE, Warden,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. Irene M. Keeley, District
Judge. (CA-99-93-1)


Submitted:   September 30, 1999           Decided:   October 8, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Mills, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Mills appeals the district court’s order denying relief

on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

on the reasoning of the district court.        See Mills v. United

States, No. CA-99-93-1 (N.D.W. Va. July 7, 1999).     The motion to

expedite is denied.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                2